                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ANDY L. ALLMAN,                                   )
                                                   )
          Petitioner,                              )
                                                   )          No. 3:21-cv-00267
 v.                                                )          Judge Trauger
                                                   )
 SONNY WEATHERFORD,                                )
                                                   )
          Respondent.                              )


                                              ORDER

         Andy L. Allman filed a pro se amended petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. (Doc. No. 7.) The court began a preliminary review of the petition to determine if

it was facially sufficient. See Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts; McFarland v. Scott, 512 U.S. 849, 856 (1994).

         As part of the preliminary review, the court ordered the petitioner to show cause why the

petition should not be dismissed for failure to exhaust available state court remedies. (Doc. No. 8.)

The petitioner submitted a lengthy response. (Doc. No. 12.) The court ordered respondents Sonny

Weatherford and Herbert H. Slatery, III, to file a joint reply that, “at a minimum, discuss[es]

whether: (1) the petitioner’s claims have been presented to the state courts through appellate

review; (2) the opportunity to do so remains available to the petitioner; and (3) there is any factual

or legal basis for excusing the petitioner from the exhaustion requirement.” (Doc. No. 13 at 1.)

         Instead of submitting the court-ordered reply, however, the respondents filed separate

motions to dismiss. On June 3, 2021, Slatery filed a motion to dismiss contending that Weatherford

is the proper party to this action. (Doc. No. 20.) On June 9, 2021, Weatherford filed a motion to

dismiss (Doc. No. 21) supported by a two-page memorandum consisting mostly of basic



      Case 3:21-cv-00267 Document 25 Filed 06/23/21 Page 1 of 3 PageID #: 1073
background information or general conclusory statements. (Doc. No. 22.) This cursory

memorandum does not mention the petitioner’s response to the order to show cause or any issues

related to exhaustion raised by the petitioner. (Id.) Put succinctly, Weatherford did not address in

a thoughtful manner the threshold subjects specified by the court. 1 (Id. at 2.)

        The petitioner submitted an opposition to Weatherford’s motion to dismiss that quotes the

requirements set forth in the court’s reply brief order and highlights arguments pertinent to

exhaustion. (Doc. No. 24.) The petitioner also submitted a three-paragraph “Motion for Release

Pending Disposition of Petitioner’s Petition[ ] for Writ of Habeas Corpus and Immediate Relief”

(“motion for release”) that seeks immediate release with GPS monitoring and daily reporting.

(Doc. No. 23.) In light of these filings, and to facilitate the orderly completion of the court’s

preliminary review, the court orders as follows.

        1.      Slatery’s Motion to Dismiss (Doc. No. 20) is GRANTED. The appropriate

respondent for “a habeas petitioner challenging his present physical custody within the United

States” is his “immediate custodian.” MPawinayo, v. Hall, No. 3:20-cv-01097, 2021 WL 1984944,

at *2 (M.D. Tenn. May 18, 2021) (quoting Rumsfeld v. Padilla, 542 U.S. 426, 449-50 (2004)).

“[T]he Attorney General . . . is the state’s lawyer, not the prisoner’s custodian.” Id. (quoting Hogan

v. Hanks, 97 F.3d 189, 190 (7th Cir. 1996)). Here, Weatherford has conceded that he is in physical

control of the petitioner under Tennessee law. (Doc. No. 21 at 1.) Thus, Slatery is appropriately

DISMISSED.

        2.      Weatherford MUST submit a reply that addresses with specificity the issues raised

by the petitioner in the response (Doc. No. 12) and opposition (Doc. No. 24), as well as the subjects



1
 This is especially surprising given that six attorneys appeared for Weatherford for the apparent purpose
of submitting the reply.


                                                   2

    Case 3:21-cv-00267 Document 25 Filed 06/23/21 Page 2 of 3 PageID #: 1074
previously outlined by the court (Doc. No. 13 at 1), including whether: (1) the petitioner’s claims

have been presented to the state courts through appellate review; (2) the opportunity to do so

remains available to the petitioner; and (3) there is any factual or legal basis for excusing the

petitioner from the exhaustion requirement. The reply should include pertinent legal analysis,

citations to the record, and references to relevant state and federal law. The reply MUST be

submitted within TEN DAYS of the date this order is entered on the docket.

       3.      Weatherford SHALL also respond to the petitioner’s motion for release within

TEN DAYS of the date this order is entered on the docket. The respondent shall provide a

substantive response to the motion, irrespective of the pending order to show cause, that at a

minimum discusses any legal basis for the petitioner’s release or enlargement of custody.

       4.      Except as specified herein, the Weatherford’s motion to dismiss and the petitioner’s

motion for release are HELD IN ABEYANCE pending a determination regarding whether the

petition is properly before the court. The court will issue an order in due course concerning

preliminary review of the petition and the order to show cause.

       It is so ORDERED.



                                             ________________________________
                                             Aleta A. Trauger
                                             United States District Judge




                                                3

   Case 3:21-cv-00267 Document 25 Filed 06/23/21 Page 3 of 3 PageID #: 1075
